Order entered November 23, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01107-CV

  SASSIN & ASSOCIATES LAW FIRM, P.C., FAHEEM BADY SASSIN, E.E. "TREY"
    TAYLOR, III AND E.E. "TREY" TAYLOR & ASSOCIATES, PLLC, Appellants

                                            V.

ARACELDA HERNANDEZ, INDIVIDUALLY AS NEXT FRIEND OF A.G. AND M.G.,
MINORS, AND ANTONIO GONZALEZ, INDIVIDUALLY AND AS NEXT FRIEND OF
                      J.G. AND A.G., Appellees

                     On Appeal from the 417th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 417-01724-2015

                                         ORDER
       We GRANT appellees’ November 18, 2015 motion for extension of time to file brief and

ORDER the brief be filed no later than December 29, 2015.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE